2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    JANINE MAZZUTO CORNELL, BLAKE )
    CORNELL, and AUSTIN CORNELL,1       )
                                        )
                      Plaintiffs,       )                 No. 2:19-cv-1370-DCN
                                        )
                vs.                     )                         ORDER
                                        )
    NICHOLAS ANDREW DONAJKOWSKI, )
    and CAMPBELL FARM AND               )
    FORESTRY, INC.,                     )
                                        )
                      Defendants.       )
    ____________________________________)

           This matter is before the court on defendants Nicholas Andrew Donajkowski

    (“Donajkowski”) and Campbell Farm and Forestry, Inc.’s (“Campbell”) (collectively,

    “defendants”) motion for partial summary judgment, ECF No. 36, and motion in limine,

    ECF No. 37. For the reasons set forth below, the court denies the motion for partial

    summary judgment and grants in part and denies in part the motion in limine.

                                       I. BACKGROUND

           This case arises out of a car accident that occurred in Colleton County. On or

    around September 6, 2017, plaintiff Janine Mazzuto Cornell and her son, plaintiff Blake

    Cornell (collectively, “plaintiffs”), were travelling on Interstate 95 in a U-Haul vehicle

    carrying their personal property when a semi-trailer truck, which was driven by

    Donajkowski, struck their vehicle. At the time of the accident, Janine Cornell’s other son

    accompanied plaintiffs on the interstate in a separate U-Haul vehicle that was not



           1
             On June 8, 2020, the parties jointly filed a partial stipulation of dismissal,
    dismissing Austin Cornell from this case. ECF No. 67. As such, Austin Cornell is no
    longer a plaintiff to the action.
                                                  1
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 2 of 27




    involved in the accident. In their complaint, plaintiffs allege that they sustained serious

    injuries and significant personal property damage to the items they had in tow as a result

    of the accident. On April 16, 2019, plaintiffs filed this action in the Colleton County

    Court of Common Pleas, alleging negligence against defendants. ECF No. 1-1. On May

    10, 2019, defendants removed the matter to this court on the basis of the court’s diversity

    jurisdiction. ECF No. 1. On May 23, 2019, the court entered a scheduling order, which

    set an October 9, 2019 deadline for plaintiffs to name expert witnesses and a March 3,

    2020 deadline for discovery. ECF No. 10.

           On October 1, 2019, plaintiffs’ first attorney filed an unopposed motion to

    withdraw as counsel, ECF No. 18, which this court granted on November 5, 2019, ECF

    No. 27. The parties underwent discovery in this matter with plaintiffs proceeding pro se

    until the expiration of the discovery on March 3, 2020. On March 10, 2020, defendants

    filed a motion for partial summary judgment, ECF No. 36, and a motion in limine, ECF

    No. 37. On March 16, 2020, Chief Judge for the District of South Carolina Bryan

    Harwell issued a standing order in response to the ongoing COVID-19 pandemic, which

    extended the deadline for plaintiffs to respond to defendants’ motions. ECF No. 44. On

    April 7, 2020, plaintiffs’ newly retained counsel made his first appearance in this matter

    on plaintiffs’ behalf. ECF No. 47. The same day, plaintiffs’ counsel filed a motion for

    an extension of time to complete discovery. ECF No. 48. On April 20, 2020, the court

    granted the motion in relevant part, amending the deadline for plaintiffs to name expert

    witnesses to June 1, 2020, and the deadline for discovery to September 1, 2020. ECF No.

    59 (the “Amended Scheduling Order”). On May 4, 2020, plaintiffs responded to

    defendants’ motion for partial summary judgment, ECF No. 63, and defendants’ motion



                                                  2
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 3 of 27




    in limine, ECF No. 62. On May 8, 2020, defendants replied to plaintiffs’ response to the

    motion for partial summary judgment. ECF No. 64. Defendants did not file a reply with

    respect to the motion in limine, and the time to do so has now expired. As such, the

    motions are ripe for the court’s review.

                                         II. STANDARD

           Summary judgment shall be granted “if the pleadings, the discovery and

    disclosure materials on file, and any affidavits show that there is no genuine dispute as to

    any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

    Civ. P. 56(c). Rule 56(c) of the Federal Rules of Civil Procedure requires that the district

    court enter judgment against a party who, “‘after adequate time for discovery . . . fails to

    make a showing sufficient to establish the existence of an element essential to that party’s

    case, and on which that party will bear the burden of proof at trial.’” Stone v. Liberty

    Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997) (quoting Celotex Corp. v. Catrett, 477

    U.S. 317, 322 (1986)). “[T]his standard provides that the mere existence of some alleged

    factual dispute between the parties will not defeat an otherwise properly supported

    motion for summary judgment; the requirement is that there be no genuine issue of

    material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). Material

    facts are those “that might affect the outcome of the suit under the governing law . . . .”

    Id. at 248. And a dispute is “genuine” where “the evidence is such that a reasonable jury

    could return a verdict for the nonmoving party.” Id.

           “[A]t the summary judgment stage the judge’s function is not himself to weigh

    the evidence and determine the truth of the matter but to determine whether there is a

    genuine issue for trial.” Id. at 249. In determining the appropriateness of summary



                                                  3
2:19-cv-01370-DCN       Date Filed 07/20/20        Entry Number 74        Page 4 of 27




    judgment, the court draws all reasonable inferences of fact in favor of the non-moving

    party and views all evidence in the light most favorable to the non-moving party.

    Anderson, 477 U.S. at 255; Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

    2012). However, to defeat summary judgment, the nonmoving party must rely on more

    than conclusory allegations, mere speculation, the building of one inference upon

    another, or the mere existence of a scintilla of evidence. See Anderson, 477 U.S. at 252;

    Stone, 105 F.3d at 191. If the adverse party fails to provide evidence establishing that the

    factfinder could reasonably decide in his favor, then summary judgment shall be entered

    “regardless of ‘[a]ny proof or evidentiary requirements imposed by the substantive law.’”

    Id. (quoting Anderson, 477 U.S. at 248).

                                        III. DISCUSSION

           Defendants have filed a motion in limine, which asks the court to exclude certain

    evidence from trial, and a motion for partial summary judgment, which asks the court to

    resolve certain issues in defendants’ favor as a matter of law. Because some grounds for

    defendants’ motion for partial summary judgment are premised upon the exclusion of

    evidence, the court first analyzes the motion in limine and then turns to the partial

    summary judgment motion.

           A. Motion in Limine

           Defendants’ motion in limine includes eight separate requests that ask the court to

    exclude a category of evidence as inadmissible. Plaintiffs do not dispute defendants’

    first, second, fourth, and fifth requests and, with respect to those requests, “agree to [the]

    relief sought [by defendants].” ECF No. 62 at 1. The evidence those motions seek to

    exclude are as follows: (1) “evidence of the Uniform Traffic Collision Report”



                                                  4
2:19-cv-01370-DCN          Date Filed 07/20/20      Entry Number 74       Page 5 of 27




    concerning the subject accident, (2) evidence of Donjkowski’s “prior accidents and/or

    prior traffic citations,” (4) evidence of insurance payments made to plaintiffs from

    Campbell’s policy, and (5) evidence related to any “automobile liability carrier involved

    [in the case]” or evidence “relating to the existence of a liability insurance policy.” ECF

    No. 37 at 1–3. Because the parties agree, the court grants defendants’ first, second,

    fourth, and fifth requests within their motion in limine. The parties do dispute, however,

    the motion in limine’s third, sixth, seventh, and eighth requests. The court discusses each

    in turn.

                      1. Request 3: Donajkowski’s Traffic Citation

               The third request of defendants’ motion in limine asks the court to exclude as

    inadmissible “the citation received by Donajkowski as a result of the accident at issue in

    this case.” ECF No. 37 at 2. Defendants argue that South Carolina law specifically

    makes inadmissible evidence of a conviction under a traffic statute, citing S.C. Code

    Ann. § 56-5-6160. In response, plaintiffs “agree that the citation itself is not admissible”

    but “contend that testimony regarding violation of applicable statutes is admissible.”

    ECF No. 62 at 1. Defendants’ motion does not ask the court to exclude testimony or

    other evidence regarding the conduct that underlies Donajkowski’s citation, i.e., his

    allegedly unsafe driving. Therefore, the court grants defendants’ motion as to the citation

    itself with the caveat that exclusion of the citation does not preclude defendants from

    presenting other evidence that Donjkowski violated a South Carolina traffic statute. See

    Hill v. USA Truck, Inc., 2007 WL 1574545, at *8 (D.S.C. May 30, 2007) (finding that

    § 56-5-6160 “only forbids evidence of a conviction,” not testimony as to the underlying

    violation or other evidence thereof).



                                                    5
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 6 of 27




                   2. Request 6: Medical Records

           The sixth request of defendants’ motion in limine asks the court for “an order

    preventing Plaintiffs from introducing medical records and testifying regarding any

    statements, diagnoses, or other information contained therein.” ECF No. 37 at 4.

    Defendants argue that “such evidence or testimony is hearsay[,] as the medical records do

    not qualify as business records under [FRE] 803(6) . . . .” Id. The court admits some

    confusion as to this request. It is unclear whether defendants are objecting to the

    introduction of the medical records generally or to plaintiffs, themselves, introducing

    such evidence. Plaintiffs seem to think that defendants are moving to prohibit plaintiffs’

    introduction of the evidence: “we would agree that the Plaintiffs themselves cannot

    testify or introduce their medical records, but we contend that the treating physician can

    certainly introduce and testify [about] medical records.” ECF No. 62 at 1.

           It is true that if plaintiffs, themselves, were to introduce medical records, the

    records would run afoul of FRE 802’s prohibition on hearsay because the exception that

    applies to business records requires “the testimony of a [records] custodian or another

    qualified witness.” Fed. R. Evid. 803(6). It is also true that plaintiffs’ testimony about

    medical records would likely violate FRE 702, as the testimony would require

    “specialized knowledge” and thus an expert witness. Fed. R. Evid. 702. Of course,

    neither of these barriers to the medical records’ admissibility would exist if they were

    introduced by plaintiffs’ treating physician. It is well accepted that medical records,

    when introduced by a qualified witness, such as the physician that prepared them, fall

    within the business records exception to the hearsay rule. See Doali-Miller v. SuperValu,

    Inc., 855 F. Supp. 2d 510, 516 (D. Md. 2012) (noting that the business records exception



                                                  6
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74         Page 7 of 27




    to the hearsay rule includes the word “diagnosis”). And, of course, courts routinely

    qualify physicians as experts to testify about medical records.

           The court imagines that defendants’ motion stems from the fact that plaintiffs

    failed to name an expert witness before the expiration of the initial deadline to do so.

    However, in the time since defendants filed their motion, the court amended that deadline

    and plaintiffs timely identified an expert witness. Therefore, to the extent that defendants

    are asking the court to preclude the plaintiffs, themselves, from introducing medical

    records or from testifying about the contents thereof, the court grants the motion.

    However, to the extent that defendants request a ruling that the medical records and

    accompanying testimony are generally inadmissible, the court denies the motion.

                   3. Motion in Limine 7: Future Damages

           Defendants’ seventh request asks the court “to exclude all evidence and testimony

    regarding any alleged future damages claimed by plaintiffs, including future medical

    treatment, costs, life care needs, pain and suffering, medication, earning capacity, and the

    like.” ECF No. 37 at 4. Defendants argue that such testimony would require expert

    testimony and that plaintiffs are unqualified to testify as experts regarding future medical

    care. Again, the court believes that the grounds for this motion are a product of the

    case’s previous procedural posture. Defendants filed their motion in limine after the

    expiration of the initial deadline for plaintiffs to name expert witnesses, but, in the time

    since, the court extended that deadline and plaintiffs have now timely named expert

    witnesses. Accordingly, plaintiffs explain in their response that their naming of an expert

    moots defendants’ seventh motion in limine. Indeed, defendants’ request is premised




                                                  7
2:19-cv-01370-DCN       Date Filed 07/20/20      Entry Number 74        Page 8 of 27




    entirely on the absence of expert testimony. Because plaintiffs have now named experts,

    the court denies this request.2

                   4. Motion in Limine 8: Personal Property Damage Itemization

           After the accident, Janine Cornell prepared a list for her insurance adjuster of all

    the items of personal property that she transported on the day of the accident. This list,

    which the parties refer to as the “Personal Property Damage Itemization”, includes items

    of personal property that were in the U-Haul involved in the accident and items that were

    in the other U-Haul that not involved in the accident. Defendants argue that the Personal

    Property Damage Itemization is too speculative to be received by the jury as evidence of

    damages, or, alternatively, that it is inadmissible hearsay. The court addresses each

    argument in turn.

           First, defendants posit that the Personal Property Damage Itemization is too

    speculative to be presented to a jury because the itemization includes both items that were

    damaged in the accident and items that were not involved in the accident. In short,

    defendants argue that the Personal Property Damage Itemization “is nothing more than an

    inventory of all personal property Cornell owns and her valuations of the property,

    without regard to whether such property was actually damaged in the subject accident.”

    ECF No. 3 at 6. In support of their motion, defendants rely on the well-known standard

    that governs a plaintiff’s burden of production with respect to damages in South Carolina:

    “the existence or amount of damages cannot be left to conjecture, guess, or speculation.”

    Piggy Park Enterprises, Inc. v. Schofield, 162 S.E.2d 705, 708 (S.C. 1968). The problem




           2
             This holding does not preclude defendants from challenging the qualifications or
    potential testimony of plaintiffs’ expert witness prior to trial.
                                                 8
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 9 of 27




    with defendants’ argument is that the law on which they rely governs the plaintiffs’

    burden of production, not the admissibility of a single piece of evidence.

           Defendants are correct that evidence of damages in South Carolina “should allow

    the court or jury to determine the amount of damages with reasonable certainty or

    accuracy.” Gauld v. O’Shaugnessy Realty Co., 671 S.E.2d 79, 85 (S.C. Ct. App. 2008).

    However, that law applies to all evidence of damages a plaintiff produces and whether

    that evidence satisfies the burden of production, such that the issue of damages can be

    properly placed before the jury. It does not govern the admissibility of evidence and does

    not give the court reason to exclude a particular piece of evidence. Indeed, in each of the

    cases defendants cite in support of their argument, the court considered whether plaintiffs

    had satisfied their burdens of production after the presentation of all their evidence of

    damages, after the close of discovery. See Piggy Park, 162 S.E.2d at 708 (finding that

    the jury had a reasonable evidentiary basis for its verdict); Gauld, 671 S.E.2d at 85

    (affirming trial court’s grant of summary judgment on the issue of damages, finding that

    “there was no competent, admissible evidence of the existence or amount of damages”);

    Baughman v. Am. Tel. & Tel. Co., 410 S.E.2d 537, 544 (S.C. 1991) (finding that the trial

    court’s grant of summary judgment on the issue of damages was premature because

    discovery had not expired and future discovery was likely to uncover additional evidence

    of damages).

           The law on which defendants rely does not govern the admissibility of each

    individual piece of evidence. Rather, it governs whether a plaintiff’s evidence of

    damages, taken as a whole, is too speculative and uncertain to justify presenting the issue

    to the jury. As such, this law has nothing to say about the admissibility of a piece of



                                                  9
2:19-cv-01370-DCN        Date Filed 07/20/20      Entry Number 74         Page 10 of 27




     evidence. The touchstone of admissibility, on the other hand, is relevancy, not accuracy

     or reasonable certainty. See Fed. R. Evid. 402 (“Relevant evidence is admissible . . .”).

     Defendants do not argue that the Personal Property Damage Itemization is not relevant to

     the issue of plaintiffs’ alleged damages, and the court has little difficulty concluding that

     it is relevant. Alleged inaccuracies of a piece of evidence can be addressed on cross-

     examination, but they do not render a piece of otherwise relevant evidence inadmissible.

     Therefore, the court finds that the Personal Property Damage Itemization is admissible.

            Further, defendants offhandedly argue that “[a]s an initial matter, [the Personal

     Property Damage Itemization] is an out-of-court statement offered for the truth of the

     matter asserted, and is, therefore, barred by” the federal prohibition on hearsay. Because

     the evidence fits within a common hearsay exception, however, the court disagrees.

     Hearsay is evidence of a statement made by an out-of-court declarant, offered to prove

     the truth of the matter the statement asserts. Fed. R. Evid. 801. FRE 802 precludes the

     admission of hearsay evidence unless a federal statute, a rule prescribed by the Supreme

     Court, or a different Federal Rule of Evidence advises otherwise. One such rule, FRE

     803, provides several exceptions to the general prohibition on hearsay, and one such

     exception makes admissible “recorded recollections.” FRE 803(5). A recorded

     recollection can be read into evidence where it (1) concerns “a matter the witness once

     knew but now cannot recall well enough to testify fully and accurately,” (2) “was made

     or adopted by the witness when the matter was fresh in the witness’s memory,” and (3)

     “accurately reflects the witness’s knowledge.” Id.3




            3
              While admissible, a recorded recollection “may be read into evidence but may
     be received as an exhibit only if offered by an adverse party.” Fed. R. Evid. 803(6).
                                                  10
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 11 of 27




            The Personal Property Damage Itemization might prove to be admissible as a

     recorded recollection. The Itemization constitutes a list of personal property items and

     their valuation, a matter on which plaintiffs preserved a record but likely could not

     remember well enough to recount with precise accuracy; plaintiffs claim it was prepared

     by Janine Cornell; and it likely accurately reflects plaintiffs’ knowledge. In the event that

     plaintiffs show that the Personal Property Damage Itemization meets each of these

     elements at trail, the federal prohibition on hearsay will not apply. With no basis in the

     law to exclude the Personal Property Damage Itemization as inadmissible, the court

     denies defendants’ motion.

            B. Motion for Partial Summary Judgment

            Defendants’ motion for partial summary judgment asks the court for judgment as

     a matter of law with respect to three issues. First, defendants request summary judgment

     “as to any damages claimed by Plaintiffs for future care and surgeries because they have

     not identified any experts who can support such claims . . . .” ECF No. 36 at 1. As the

     court noted above, defendants filed their motions prior to the court’s amendment of the

     scheduling order, which extended the deadline for plaintiffs to name expert witnesses. In

     their reply brief, filed after the amended scheduling order, defendants concede “that a

     ruling on Defendants’ motion for partial summary judgment with respect to this issue

     should be held in abeyance until the close of discovery” because plaintiffs have now

     named expert witnesses and did so within the permissible time period. ECF No. 64 at 1

     n.1. As such, the court denies without prejudice defendants’ motion with respect to their

     first ground and permits defendants, if warranted, to file another summary judgment

     motion with respect to this issue after discovery has closed.



                                                  11
2:19-cv-01370-DCN       Date Filed 07/20/20      Entry Number 74        Page 12 of 27




            The latter two grounds for defendants’ motion, however, remain in dispute. First,

     defendants ague that they are entitled to summary judgment “as to the scope of the

     claimed property damage sought in this matter as the damages claimed are speculative

     and uncertain.” ECF No. 36 at 1. Second, defendants argue that “summary judgment is

     appropriate with respect to Plaintiffs’ claims for punitive damages as there is no evidence

     of anything more than simple negligence[,] which will not support a claim for punitive

     damages.” Id. The court addresses each argument in turn, disagreeing on both fronts and

     denying the motion in full.

                    1. Property Damages

            Defendants request summary judgment with respect to plaintiffs’ claim for

     property damages. This ground of defendants’ summary judgment motion is not

     dissimilar from their eighth motion in limine, which asked the court to exclude plaintiffs’

     Personal Property Damage Itemization as unduly speculative. With respect to the partial

     summary judgment motion, defendants argue that the Personal Property Damage

     Itemization is the only evidence of property damage that plaintiffs have produced and

     that it is overly speculative because it would not allow the jury “to determine the amount

     of damages with reasonable certainty or accuracy.” Gauld, 671 S.E.2d at 85. Defendants

     contend that the Personal Property Damage Itemization in fatally speculative for two

     reasons. First, the list includes both items that were involved in the accident and items

     that were not, and Janine Cornell testified that she “doesn’t remember exactly which”

     items were damaged in the accident and which were not. Second, defendants take issue

     with plaintiffs’ valuation of the items, noting that Janine Cornell “assign[ed] present-day

     value to many of her items that she determined through a Google search . . . .” ECF No.



                                                 12
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 13 of 27




     36 at 8. In response, plaintiffs argue that the Personal Property Damage Itemization,

     coupled with Janine Cornell’s testimony “clearly show that she has provided a reasonably

     close estimate of loss.” ECF No. 63 at 4–5. Alternatively, plaintiffs “ask the Court [to]

     rule that summary judgment is not ripe for [ ] disposition [ ] at this time” because “[t]here

     is outstanding discovery left to be conducted.” Id. at 2. Because the court agrees that an

     entry of summary judgment on this issue would be premature, it denies defendants’

     motion with respect to the issue of personal property damages.

            Fed. R. Civ. P. 56(d)4 states:

            If a nonmovant shows by affidavit or declaration that, for specified reasons,
            it cannot present facts essential to justify its opposition, the court may:

            (1) defer considering the motion or deny it;

            (2) allow time to obtain affidavits or declarations or to take discovery; or

            (3) issue any other appropriate order.

     It is well-settled that a district court should refuse summary judgment “where the

     nonmoving party has not had the opportunity to discover information that is essential to

     his opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986).

     However, a “party opposing summary judgment cannot complain that summary judgment

     was granted without discovery unless that party had made an attempt to oppose the

     motion on the grounds that more time was needed for discovery.” Harrods Ltd. v. Sixty




            4
              This rule was previously codified at Fed. R. Civ. P. 56(f). See Fed. R. Civ. P. 56,
     Comments to the 2010 Amendments (“Subdivision (d) carries forward without
     substantial change the provisions of former subdivision (f)”). As a result, much of the
     case law that discusses the rule does so with reference to 56(f). However, because the
     amendment effected no substantive change to the rule, the court finds that case law
     discussing pre-amendment Rule 56(f) applies with equal force to its consideration of
     post-amendment Rule 56(d).
                                                  13
2:19-cv-01370-DCN        Date Filed 07/20/20       Entry Number 74        Page 14 of 27




     Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (citing Evans v. Technologies

     Applications & Service Co., 80 F.3d 954, 961 (4th Cir. 1996) (internal quotation marks

     removed)).

             Generally, the proper vehicle for such a complaint is a Rule 56(d) affidavit in

     which a party declares the need for additional discovery. In fact, the Fourth Circuit has

     stated that

             reference to Rule 56[d] and to the need for additional discovery in a
             memorandum of law in opposition to a motion for summary judgment is not
             an adequate substitute for a Rule 56[d] affidavit[,] and the failure to file an
             affidavit under Rule 56[d] is itself sufficient grounds to reject a claim that
             the opportunity for discovery was inadequate.

     Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996) (citing

     Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994)). Nevertheless,

     in Harrods Ltd., a more recent case, the Fourth Circuit embraced a less formalistic

     approach, finding that summary judgment is not justified “if the nonmoving party’s

     objections before the district court serve[ ] as the functional equivalent of an affidavit,

     and if the nonmoving party was not lax in pursuing discovery.” 302 F.3d at 245. There,

     the Fourth Circuit found that summary judgment was not warranted because the

     nonmoving party “adequately fulfilled the purpose of Rule 56[d] by putting the district

     court on notice of the reasons why summary judgment was premature [in its

     memorandum opposing summary judgment].” Id.

             Here, plaintiffs have not filed a Rule 56(d) affidavit declaring their need for

     additional discovery. However, they have provided the “functional equivalent” in their

     response to defendants’ motion for summary judgment by noting that summary judgment

     is premature and that additional discovery needs to be conducted. Moreover, there is no



                                                   14
2:19-cv-01370-DCN        Date Filed 07/20/20       Entry Number 74        Page 15 of 27




     evidence that plaintiffs have been leisurely in their pursuit of discovery. As the court

     discussed above, plaintiffs’ original counsel withdrew from representation in November

     2019. Plaintiffs proceeded pro se until April 2020, at which time their newly retained

     counsel entered an appearance. Since April, plaintiffs’ counsel has been active in

     litigating the case, as reflected by recent influx of entries on the court’s docket. In giving

     plaintiffs the benefit of the doubt procedurally, the court is cognizant that they litigated

     their case without the benefit of an attorney for five months, during which time

     defendants filed their partial summary judgment motion and motions in limine. See

     Sinclair v. Mobile 360, Inc., 417 F. App’x 235, 243 (4th Cir. 2011) (finding that a pro se

     plaintiff facing summary judgment is “entitled to the less stringent standards applicable to

     such litigants”) (quoting and citing Campbell v. Hewitt, Coleman & Assocs., Inc., 21

     F.3d 52, 55 (4th Cir. 1994) (“[A] court should not grant summary judgment unless the

     entire record shows a right to judgment with such clarity as to leave no room for

     controversy and establishes affirmatively that the adverse party cannot prevail under any

     circumstances.”)). As such, the court declines to enter summary judgment on this issue

     before plaintiffs have had a full opportunity acquire and present additional evidence of

     their alleged property damage. Therefore, the court denies defendants’ motion for

     summary judgment with respect to plaintiffs’ claim for property damages without

     prejudice.

                    2. Punitive Damages

            The second contested ground of their motion, defendants request summary

     judgment on plaintiffs’ prayer for punitive damages. Specifically, defendants argue that

     plaintiffs have failed to present any evidence of willfulness or recklessness, a required



                                                   15
2:19-cv-01370-DCN        Date Filed 07/20/20      Entry Number 74         Page 16 of 27




     element for punitive damages under South Carolina law. Alternatively, defendants argue

     that punitive damages are not available “with respect to Campbell individually” because

     an employer in South Carolina cannot be vicariously liable in punitive damages for the

     conduct of its employee. The court addresses each argument in turn.

            In South Carolina, the issue of whether to award punitive damages should be

     submitted to the jury where “there is evidence that a tortfeasor’s conduct was willful,

     wanton, or in reckless disregard of the rights of another.” Cartee v. Lesley, 350 S.E.2d

     388, 390 (S.C. 1986) (citing Fox v. Munnerlyn, 323 S.E.2d 68 (S.C. Ct. App. 1984)).

     “Ordinarily, the test is whether the tort has been committed in such a manner or under

     circumstances that a person of ordinary reason or prudence would have been conscious of

     it as an invasion of the plaintiff’s rights.” Id. (citing Hinson v. A.T. Sistare Construction

     Company, Inc., 113 S.E.2d 341 (S.C. 1960)). “It is always for the jury to determine

     whether a party has been reckless, willful, and wanton.” Wise v. Broadway, 433 S.E.2d

     857, 859 (S.C. 1993) (citing Ralls v. Saleeby, 182 S.E. 750 (S.C. 1935)).

            A defendant’s violation of a statute in South Carolina “does not constitute

     recklessness, willfulness, and wantonness per se, but it is some evidence that the

     defendant acted recklessly, willfully, and wantonly.” Wise, 433 S.E.2d at 859.

     Therefore, South Carolina courts have long held that the test for punitive damages “may

     also be satisfied by evidence of the causative violation of an applicable statute.”

     Fairchild v. S.C. Dep’t of Transp., 727 S.E.2d 407, 412 (S.C. 2012) (citing Cartee, 350

     S.E.2d at 390). Evidence of a defendant’s statutory violation “creates[s] a jury question

     as to whether or not” that defendant “acted with recklessness.” Fairchild, 727 S.E.2d at




                                                  16
2:19-cv-01370-DCN        Date Filed 07/20/20      Entry Number 74        Page 17 of 27




     413. Accordingly, such evidence “requir[es] submission of the issue of punitive damages

     to the jury.” Id.

            The South Carolina Supreme Court has held that evidence of a violation of a

     traffic alone statute constitutes evidence of recklessness and thus requires a court to

     submit the issue of punitive damages to the jury. In Wise v. Broadway, the plaintiff

     argued to the trial court that evidence that the defendant violated S.C. Code Ann. § 56-5-

     1930(a), which makes illegal following another’s vehicle too closely, required the issue

     of punitive damages to be submitted to the jury. 433 S.E.2d at 859. The trial judge

     disagreed and struck the plaintiff’s prayer for punitive damages, reasoning, “I don’t think

     that a simple violation of this statute would give rise to anything but actual damages.” Id.

     The Supreme Court of South Carolina disagreed:

            Here, there is evidence from which the jury could have concluded that
            respondent violated section 56-5-1930(a). Had the jury so found, the
            violation of section 56-5-1930(a) would be negligence per se and evidence
            of recklessness from which the jury could find that the respondent was
            guilty of reckless conduct, and, consequently, liable for punitive damages.

     Id. Accordingly, the Supreme Court reversed the decision of the trial court and remanded

     the case for a new trial. In Fairchild, the Supreme Court reaffirmed Wise, finding that

     evidence that the defendant violated two traffic statutes “required” submission of the

     issue of punitive damages to the jury. 727 S.E.2d at 413.

            Here, plaintiffs allege that Donajkowski violated a South Carolina traffic statute

     because he was driving too fast for conditions, for which he received a citation, and

     because he “was not paying attention” at the time of the accident. ECF No. 63 at 5.

     Although plaintiffs fail to inform the court which South Carolina statute they allege

     Donajkowski violated, the court assumes plaintiffs are referring to S.C. Code Ann. § 56-



                                                  17
2:19-cv-01370-DCN        Date Filed 07/20/20      Entry Number 74          Page 18 of 27




     5-1520, which prohibits “driv[ing] a vehicle on a highway at a speed greater than is

     reasonable and prudent under the conditions and having regard to the actual and potential

     hazards then existing.” Plaintiffs argue that they plan to present the testimony of the state

     trooper who investigated the accident, who will testify that Donajkowski’s conduct at the

     time of the accident violated the applicable statute.5 As such, plaintiffs intend to present

     competent evidence that Donajkowski violated the South Carolina statute, which the

     South Carolina Supreme Court has held constitutes evidence of recklessness and requires

     submission of the issue of punitive damages to the jury. See Fairchild, 727 S.E.2d at 413;

     see also Wise, 433 S.E.2d at 859.6 Although plaintiffs have not yet presented any

     evidence that Donjkowski violated a South Carolina statute, discovery in this matter has

     not closed and entry of summary judgment on this issue would prematurely deprive

     plaintiffs the opportunity to gather supporting evidence. Therefore, the court denies

     defendants’ motion for partial summary judgment to the extent that it argues that

     plaintiffs are not entitled to punitive damages as a matter of law.



            5
                Defendants, mirroring arguments made in their motions in limine, contend that
     because the citation Donajkowski received as a result of the accident and the
     accompanying traffic report are inadmissible, plaintiffs have not presented evidence of a
     statutory violation. Of course, as discussed above, South Carolina law does not preclude
     plaintiffs from presenting evidence of Donajkowski’s conduct that violated South
     Carolina law, such as testimony that he was driving too fast for conditions.
              6
                Defendants rely on Benjamin v. Shaw, a case from this district, to support their
     contention that evidence of Donjkowski’s violation of a statute does not require the issue
     of punitive damages to be submitted to the jury. 2017 WL 3205798 (D.S.C. July 28,
     2017). Defendants’ reliance is misplaced. There, the court held a bench trial, requiring it
     to make conclusions of law and findings of fact. Wearing its legal hat, the court
     determined that evidence that the defendant violated a statute “warranted[ed] submitting
     the issue of punitive damages to the finder of fact.” Id. at *10. Separately, stepping into
     the shoes of the factfinder, the court found that the plaintiff’s evidence was insufficient to
     entitle her to punitive damages. Id. at *11. In other words, Bejamin v. Shaw supports
     plaintiffs’ position that evidence of a statutory violation requires the submission of the
     issue of punitive damages to a jury.
                                                  18
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 19 of 27




            Next, defendants contend that even if plaintiffs have presented sufficient evidence

     of punitive damages with respect to Donajkowski, that liability cannot be imputed

     vicariously to Campbell, Donajkowski’s employer, under South Carolina law. Because

     plaintiffs do not claim that Campbell was independently negligent, defendants conclude,

     Campbell cannot be held liable in punitive damages as a matter of law. The court

     disagrees, finding that although South Carolina law on the issue is unsettled, the South

     Carolina Supreme Court would likely embrace the majority view, under which an

     employer can be held vicariously liable in punitive damages for the acts or omissions of

     its employee pursuant to ordinary principles of respondeat superior.

            Defendants cite two cases to support their contention that an employer cannot be

     vicariously liable in punitive damages for the conduct of its employee under South

     Carolina law. First, defendant rely on a relatively recent case from the South Carolina

     Supreme Court, Gause v. Smithers, 742 S.E.2d 644 (S.C. 2013). There, a police officer

     sued a father after the father’s son parked negligently on an active highway, causing an

     accident involving the police officer’s vehicle. The trial court found that the father could

     be held vicariously liable in punitive damages for the reckless conduct of his son under

     the family purpose doctrine. After trial, a jury rendered a verdict in favor of the police

     officer, finding the father liable in both actual and punitive damages. On appeal, the

     father argued that South Carolina should not permit the vicarious imposition of punitive

     damages under the family purpose doctrine. For some context, the family purpose

     doctrine imposes liability upon the owner of a vehicle for the negligent acts of a family

     member whether that family member used the vehicle for a “family purpose.” Gause,

     742 S.E.2d at 648 (citing Reid v. Swindler, 154 S.E.2d 910, 916 (S.C. 1967)). The



                                                  19
2:19-cv-01370-DCN        Date Filed 07/20/20      Entry Number 74        Page 20 of 27




     Supreme Court began its analysis of the issue, which was one “of first impression” in the

     state, by noting that “[o]nly a limited number of jurisdictions have adopted the family

     purpose doctrine” and “[o]f those states, only two have addressed whether punitive

     damages should be allowed and both have answered in the negative.” Id. at 650. After

     considering the rationale of those state courts, the court concluded:

             We agree with these courts’ reasoning that the family purpose doctrine’s
             reliance on agency principles is somewhat of a legal fiction which cannot
             logically be extended to allow recovery of punitive damages. The parallel
             between a parental relationship and an employment relationship can only
             be stretched so far. A principal can dictate the parameters of the use of a
             vehicle more narrowly than a parent who merely allows his child to use a
             car for the convenience of the family. Moreover, because a principal stands
             to gain financially from the actions of an agent, it makes more sense to allow
             additional monetary damages in the form of punitive damages against a
             principal.

     Id. at 651.

             The court’s conclusion makes clear that its holding applies only to the family

     purpose doctrine and not to other theories of vicarious liability. The court noted that the

     policy principles that undergird doctrines of vicarious liability under traditional agency

     theories do not apply with the same force to the family purpose doctrine. In so doing, the

     Supreme Court actually implied that traditional doctrines of South Carolina agency law,

     like respondeat superior, would support the vicarious imposition of punitive damages.

     See id. (“Moreover, because a principal stands to gain financially from the actions of an

     agent, it makes more sense to allow additional monetary damages in the form of punitive

     damages against a principal.”). In other words, the rationale underlying Gause—that the

     family purpose doctrine is incompatible with traditional agency principles—suggests that

     South Carolina law would permit a principal to be held vicariously liable in punitive

     damages for the conduct of its agent under traditional agency theories of vicarious

                                                  20
2:19-cv-01370-DCN        Date Filed 07/20/20      Entry Number 74         Page 21 of 27




     liability, like respondeat superior. Therefore, Gause’s holding that punitive damages

     cannot be imposed vicariously through the family purpose doctrine does not stand for the

     proposition that punitive damages cannot be imposed upon an employer for the acts of its

     employee. As such, Gause does not convince the court that the law in South Carolina is

     what the defendants suggest it is.

              Second, defendants support their supposition of the law in South Carolina with

     citation to a one-hundred-and-seventeen-year-old case, Riser v. S. Ry. Co., 46 S.E. 47,

     (S.C. 1903). That case states in relevant part, with all appropriate context included:

            The assignments of error in the sixteenth and twenty-second exceptions are
            as follows:

            (22) Error of the presiding judge in refusing the defendants’ sixth request to
            charge, which contained a correct proposition of law applicable to the case,
            as follows: ‘A master is not responsible in punitive damages for the willful
            tort of his servant, unless he authorized or ratified it.’ To hold otherwise
            would deprive the master of his property without due process of law,
            contrary to amendment 14, Constitution of the United States.

     Id. at 51. The court is unconvinced that Riser is reflective of the current state of the law

     in South Carolina for two reasons. First, Riser’s statement of the law, bereft of any legal

     analysis or factual context, is based on the theory that holding a principal liable in

     punitive damages for the acts of its employee “would deprive the master of his property

     without the due process of law contrary to [the Fourteenth] [A]mendment . . . .” Id. In

     the century following Riser, the Supreme Court of the United States, the ultimate

     authority on the Constitution, has debunked such an interpretation. See Pac. Mut. Life

     Ins. Co. v. Haslip, 499 U.S. 1, 15 (1991) (finding that the imposition of punitive damages

     on a corporation based on the conduct of its employer “is not fundamentally unfair and

     does not in itself violate the Due Process Clause”).



                                                  21
2:19-cv-01370-DCN         Date Filed 07/20/20      Entry Number 74        Page 22 of 27




               Second, Riser’s naked statement of the law fails to articulate any legitimate policy

     principles that might justify South Carolina’s departure from the majority approach, and

     South Carolina cases since Riser have failed to reinforce its statement of law. In fact, the

     South Carolina Court of Appeals has recently indicated that the issue is unsettled in South

     Carolina. In Cody P. v. Bank of Am., N.A., the Court of Appeals considered an

     employer’s argument that it should not be held vicariously liable in punitive damages for

     the actions of its employee. 720 S.E.2d 473 (S.C. Ct. App. 2011). In response, the court

     indicated that South Carolina had not adopted an approach to that issue:

               [Employer] submits if we find [the plaintiff] proved punitive damages by
               clear and convincing evidence, we should not find it liable for punitive
               damages under the facts of this case because it lacked complicity with the
               actions of its employees. In short, [employer] asks us to adopt the
               complicity doctrine set forth in the Restatement (Second) of Torts § 909
               (1965). We find this issue is unpreserved for our review because [employer]
               failed to raise it in its motion for a directed verdict on punitive damages.

     Id. at 482 n.4. As such, the court finds that the issue is unsettled in South Carolina.

     While defendants would like to elevate a single sentence, devoid of any context, from a

     one-hundred-year-old case as well-settled doctrine in South Carolina, the cases decided in

     this millennium clearly indicate that Riser’s bare statement of the law no longer holds

     weight.

               Because South Carolina law is unsettled, the court resolves the issue by

     employing its “best guess” as to what the Supreme Court of South Carolina would do. A

     federal court sitting in diversity jurisdiction must apply the law of the state’s highest

     court. Private Mortg. Inv. Servs., Inc. v. Hotel & Club Assocs., Inc., 296 F.3d 308, 312

     (4th Cir. 2002). Where, the law of the forum state is unsettled, “the district court

     attempts to do as the state court would do if confronted with the same fact pattern.” Roe



                                                    22
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 23 of 27




     v. Doe, 28 F.3d 404, 407 (4th Cir. 1994); see also Twin City Fire Ins. Co. v. Ben Arnold–

     Sunbelt Beverage Co. of S.C., 433 F.3d 365, 369 (4th Cir. 2005) (“If the Supreme Court

     of South Carolina has spoken neither directly nor indirectly on the particular issue before

     us, we are called upon to predict how that court would rule if presented with the issue.”)

     (citation and internal quotation marks omitted). “In deciding how the courts of South

     Carolina would rule, this court is authorized to consider all available legal sources,

     including restatements of the law, treatises, law review commentaries, decisions from

     other jurisdictions whose doctrinal approach is substantially the same, and the ‘majority

     rule.’” TC X, Inc. v. Commonwealth Land Title Ins. Co., 928 F.Supp. 618, 623

     (D.S.C.1995) (citation omitted). The court may also consider “well considered dicta,”

     Private Mortg. Inv. Servs., Inc. v. Hotel & Club Assocs, Inc., 296 F.3d 308, 312 (4th Cir.

     2002), and “recent pronouncements of general rules or policies by the state’s highest

     court,” Wells v. Liddy, 186 F.3d 505, 528 (4th Cir. 1999).

            Here, the majority approach to this issue, the outcome of recent South Carolina

     cases, and the law of the South Carolina’s neighbors convince the court that the South

     Carolina Supreme Court, if confronted with the facts at hand, would adopt the view that

     an employee can be held liable in punitive damages for the acts and omissions of its

     employer under ordinary principles of respondeat superior. For one, a majority of

     jurisdictions that have confronted the issue have embraced this view. See 2 Barry A.

     Lindahl, Modern Tort Law: Liability and Litigation § 20:28 (2d ed. 2020) (collecting

     cases). Under the majority approach, an employer can be held vicariously liable for

     punitive damages for the conduct of its employee where the employee was acting within

     the scope of the employment relationship. See, e.g., Mazza v. Med. Mut. Ins. Co. of N.



                                                  23
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74        Page 24 of 27




     Carolina, 319 S.E.2d 217, 221 (N.C. 1984). The other approach, which has been adopted

     in a “substantial minority” of jurisdictions and is reflected in the Restatement (Second) of

     Torts § 909, requires that an employer be “complicit” in the conduct of its employee

     before punitive damages can be vicariously imposed. See 2 Barry A. Lindahl, Modern

     Tort Law: Liability and Litigation § 20:28 (2d ed. 2020) (collecting cases). The fact that

     the majority view is contrary to defendants’ position weighs in favor of the court

     permitting punitive damages against Campbell.

            Further, the outcome of several South Carolina cases indicate that the state

     permits the vicarious imposition of punitive damages from employee to employer. As an

     initial matter, some Riser-era cases have less ambiguously held that an employer can be

     held vicariously liable for the conduct of its employee. See Reeves v. S. Ry., 46 S.E.

     543, 545 (S.C. 1904) (answering the question “is a master liable in punitive damages for

     the willful tort of a servant?” in the affirmative); see also Hooper v. Hutto, 158 S.E. 726,

     727 (S.C. 1931) (holding that an employer need not ratify the conduct of its employee to

     be vicariously liable in punitive damages for the employee’s conduct). Even more

     convincing to the court, however, are the South Carolina cases from this era.

            In Austin v. Specialty Transp. Servs., Inc., the South Carolina Court of Appeals

     affirmed an award of punitive damages against an employer when its employee “violated

     S.C. Code Ann. §§ 56–5–2330(b) and –27404 [ ] by failing to stop and yield the right of

     way to [plaintiffs’] vehicle.” 594 S.E.2d 867, 875 (S.C. Ct. App. 2004). Although the

     court did not adopt the majority approach outright, the court indicated that South Carolina

     law permits the imposition of punitive damages through vicarious liability under the

     doctrine of respondeat superior in two ways. First, the court upheld the verdict, which



                                                  24
2:19-cv-01370-DCN        Date Filed 07/20/20       Entry Number 74        Page 25 of 27




     imposed punitive damages against the employer based on its employee’s reckless

     conduct. Second, in so doing, the court rejected the employer’s argument that the

     employee’s dismissal from the case precluded the imposition of punitive damages upon

     the employer:

              [Employer] maintains the trial court erred in awarding damages based on
              the actions of the [employee] because the [employee] was previously
              dismissed as a party to this action. [Employer]’s reliance on [the] cases [it
              cites in support] is misplaced. These cases only stand for the proposition
              that, when a principal and servant are sued together, a principal is not
              responsible for punitive damages under respondeat superior when the agent
              was exonerated from liability. In the instant case, the [employee] was
              dismissed as a party to the case, not exonerated from liability.
              Concomitantly, [employer]’s argument fails.

     Id. at 878 (internal citations omitted). Clearly both the outcome of the case and the

     court’s analysis indicates that South Carolina law permits an employer to be held liable in

     punitive damages for the conduct of its employee. Other South Carolina cases have

     similarly upheld an award of punitive damages against an employer based on an

     employee’s tort. See Lee v. Regal, Inc., 2008 WL 9832882, at *5 (S.C. Ct. App. Jan. 24,

     2008).

              Additionally, both North Carolina and Georgia have unequivocally adopted the

     majority view and permitted the vicarious imposition of punitive damages upon an

     employer based on the acts and omission of an employee. See Carnegay v. WalMart

     Stores, Inc., 839 S.E.2d 176, 184 (Ga. App. 2020) (quoting Miller v. City Views at Rosa

     Burney Park GP, LLC, 746 S.E.2d 710, 715 (Ga. App. 2013), aff’d sub nom. Ambling

     Mgmt. Co., LLC v. Miller, 764 S.E.2d 127 (Ga. 2014) (“[E]mployers or principals may

     be vicariously liable for punitive damages arising from the acts or omissions of their

     employees or agents if such tortious conduct is committed in the course of the employer’s



                                                   25
2:19-cv-01370-DCN       Date Filed 07/20/20       Entry Number 74         Page 26 of 27




     or principal’s business, within the scope of the servant’s or agent’s employment, and is

     sufficient to authorize a recovery of punitive damages.”)); see also Mazza, 319 S.E.2d at

     221 (“The law and public policy in North Carolina regarding liability for punitive

     damages under the doctrine of respondeat superior is germane to the issue involved in the

     present case. In our State, a master is liable for punitive damages awarded when the

     servant or agent causing the injury was acting in the course and scope of the master’s

     business.”). The court sees no reason why the state of South Carolina would decline to

     follow in the footsteps of its neighbors.

            Finally, the majority view best reflects the public policy principles that underlie

     punitive damages in South Carolina.

            Exemplary or punitive damages go to the plaintiff, not as a fine or penalty
            for a public wrong, but in vindication of a private right which has been
            willfully invaded; and indeed, it may be said that such damages in a measure
            compensate or satisfy for the willfulness with which the private right was
            invaded, but, in addition thereto, operating as a deterring punishment to the
            wrongdoer, and as a warning to others . . . . Punitive damages have now
            come, however, to be generally, though not universally, regarded, not only
            as punishment for wrong, but as vindication of private right. This is the
            basis upon which they are now placed in this state.

     Clark v. Cantrell, 529 S.E.2d 528, 533 (S.C. 2000) (quoting Rogers v. Florence Printing

     Co., 106 S.E.2d 258, 261 (S.C. 1958)). South Carolina places great importance on a

     plaintiff’s ability to vindicate a right willfully invaded through the imposition of punitive

     damages. The majority approach allows for punitive damage to serve this vital purpose.

     Additionally, as the Supreme Court of South Carolina has noted that “because a principal

     stands to gain financially from the actions of an agent, it makes more sense to allow

     additional monetary damages in the form of punitive damages against a principal.”

     Gause, 742 S.E.2d at 651.



                                                  26
2:19-cv-01370-DCN        Date Filed 07/20/20    Entry Number 74       Page 27 of 27




            Thus, the court, applying the law that the Supreme Court of South Carolina would

     most likely adopt, employs the majority approach to resolve the defendants’ motion for

     summary judgment and finds that Campbell can be held vicariously liable in punitive

     damages for the acts of its employee, Donajkowski. As such, the court denies

     defendants’ motion for partial summary judgment in full.

                                      IV. CONCLUSION

            For the foregoing reasons, the court DENIES defendants’ motion for partial

     summary judgment and GRANTS IN PART and DENIES IN PART defendants’

     motion in limine.

            AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

     July 20, 2020
     Charleston, South Carolina




                                                27
